                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

ZIAUL M. HOSSAIN,                               §
           Plaintiff                            §
                                                §
vs.                                             § CIVIL ACTION NO. 4:18-404-MGL-TER
                                                §
DUKE ENERGY,                                    §
          Defendant.                            §

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       Plaintiff Ziaul M. Hossain filed this action against Defendant Duke Energy (Duke) alleging

employment discrimination because of his race and disability. He is proceeding pro se.

       Pending before the Court is Defendant Duke Energy’s (Duke) (1) motion for reconsideration

of the Court’s October 29, 2018, Order and (2) motion to stay proceedings. Duke misapprehends

both the Local Rule applicable to employment discrimination cases filed in this District and the

Court’s October 29, 2018, Order.

       First, concerning the Local Rule, Local Civil Rule 73.02(B)(g) provides the Clerk of Court

will refer to the Magistrate Judge “[a]ll pretrial proceedings involving litigation arising out of

employment discrimination cases invoking federal statutes that proscribe fair discrimination

employment[.]” Duke’s motions to compel and motion to stay, of course, fall under this rule.

       Second, regarding the Order, Duke inexplicably states Duke “requested the Court to compel

Plaintiff to comply with his discovery obligations, but the Court Order on that Motion did not

address the alternatively-stated Motion to Compel. . . . Defendant respectfully requests that the
Court reconsider Defendant’s alternatively-stated Motion to Compel and issue an Order compelling

Plaintiff’s compliance with Defendant’s discovery requests.” Duke’s motion 4-5. Duke’s assertion

the Court failed to address its motion to compel is simply not so. In the Court’s October 29, 2018,

Order, it specifically held: “Inasmuch as the Magistrate Judge is handling all pretrial matters in this

action, . . . the Court is of the opinion it ought to leave the adjudication of Duke’s motion to compel

to the wise discretion of the learned Magistrate Judge.” Order 2.

       For these reasons, Duke’s motion for reconsideration is DENIED. Its motion to stay, along

with its motion to compel, will be adjudicated by the Magistrate Judge.

       IT IS SO ORDERED.

       Signed this 5th day of November, 2018, in Columbia, South Carolina.

                                                               s/ Mary G. Lewis
                                                               MARY G. LEWIS
                                                               UNITED STATES DISTRICT JUDGE




                                                  2
